DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/137,776, filed on 30 December 2020, are currently pending and have been examined.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites “additional signals”, but no signals have been introduced in claim 16 or claim 1, from which claim 16 depends. The signals of claims 16 are the first signals claimed. Reference to additional signals should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a method claim that recites “wherein said vehicle automatically shifts from said autonomous mode to said manual mode via steps comprising” and “wherein the vehicle automatically shifts from said manual mode to said autonomous mode via steps comprising”. These recitations are not written as steps in the method. Therefore, it is unclear if the method includes automatically shifting between autonomous and manual modes or if the method just includes the recited determining steps. Claims 2-20 are also indefinite because they depend from claim 1 and include all of the limitations of claim 1.
Claim 6 recites “a replacement thereof”. It is not clear what the replacement thereof is directed toward, as the claim also recites an item, a user, and a vehicle, all of which are physical objects that can be replaced. For this examination, Examiner interprets this recitation to mean – a replacement of said one or more items –. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9 and 13-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-9 and 13-20 are method claims but do not include any additional steps in the method or further define any previous method steps. Therefore, claims 2-9 and 13-20 do not further limit the subject matter of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. (US 2019/0064805 A1, “Frazzoli”) in view of Shah et al. (US 2022/0141621 A1, “Shah”).

Regarding claim 1, Frazzoli discloses mixed-mode driving of a vehicle having autonomous driving capabilities and teaches:
receiving a request from a user's device for a vehicle (driving server 231 may communicate with a mobile device 250 to receive a requires to use AV system 231 – see at least Fig. 2 and ¶ [0093]), 
providing said vehicle to said user (AV system may drive autonomously to pick up an occupant – see at least ¶ [0103]), said vehicle comprising a control unit (mixed-mode controller 201 – see at least Fig. 2 and ¶ [0093]) and one or more item sensors (sensors 216, 218 – see at least Fig. 2 and ¶ [0093]), said one or more item sensors detecting one or more items of said user within said vehicle (e.g., weight sensors in seats or trunk – see at least ¶ [0123]), the control unit of said vehicle being communicatively coupled to a central processor, the central processor being communicatively coupled to said user's device (communication interface 210 provides communication with a mixed-mode driving server 231 – see at least Fig. 2 and ¶ [0093]; driving server 231 may communication with a mobile device 250 to receive a request to use AV system 200 – see at least Fig. 2 and ¶ [0093]), said central processor determining a mode of said vehicle, said vehicle having a manual mode of operation and an autonomous mode of operation, said vehicle being provided to said user via said autonomous mode (the mixed mode controller 201 may be installed on the mixed-mode driving server 231 – see at least ¶ [0093]; imposed autonomous mode 403 and imposed manual mode 404 – see at least Fig. 4 and ¶ [0108]), 
wherein said vehicle automatically shifts from said autonomous mode to said manual mode (mixed-mode controller may analyze information to determine which transitions may or must be mad from one driving mode or non-driving mode to another – see at least ¶ [0122]; once an occupant has entered the AV system, the mixed-mode controller may transition the AV system to fully manual driving mode – see at least ¶ [0164]; i.e., manual mode is implemented at the pick-up location) via steps comprising: 
determining that the vehicle is parked (the AV may transition from imposed autonomous mode 403 to imposed manual mode 404 via imposed park mode 406 – see at least Fig. 4 and ¶ [0164], [0111]), and 
[ ], 
wherein the vehicle automatically shifts from said manual mode to said autonomous mode (mixed-mode controller may analyze information to determine which transitions may or must be mad from one driving mode or non-driving mode to another – see at least ¶ [0122]; at the end of the trip when the occupant leaves, the mixed-mode controller may cause the AV system to enter the fully autonomous mode – see at least ¶ [0165]; i.e., autonomous mode is implemented at the drop-off location) via steps comprising: 
determining that the vehicle is parked (the AV may transition from imposed manual mode 404 to imposed autonomous mode 403 via imposed park mode 406 – see at least Fig. 4 and ¶ [0164], [0111]), 24
determining that said user has permanently exited the vehicle (imposed autonomous mode 403 may be selected when there is no occupant – see at least ¶ [0139]), and 
[ ].  

Frazzoli fails to teach determining via said one or more item sensors that said one or more items of said user are present inside the vehicle; determining via said one or more item sensors that all of said one or more items of said user are removed from the vehicle.

However, Shah discloses systems and methods for tracking luggage in a vehicle and teaches:
determining via said one or more item sensors that said one or more items of said user are present inside the vehicle (at the pick-up location, an image 112 may be analyzed by objected detection module 282 and the number of luggage items 118 loaded into the vehicle is determined – see at least Fig. 4 and ¶ [0059]- [0063]); 
determining via said one or more item sensors that all of said one or more items of said user are removed from the vehicle (at the drop-off location 184, steps 270 and 280 are repeated as the user removes luggage items from the trunk 114 and the number of left luggage items 118 is determined – see at least Fig. 6 and ¶ [0072]-[0073]; if the number of left luggage items 118 is non-zero, the vehicle waits a period of time before leaving – see at least ¶ [0074]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixed-mode driving of a vehicle having autonomous driving capabilities of Frazzoli to provide for determining if items are present inside the vehicle and if items are removed from the vehicle, as taught by Shah, to reduce time spent tracking down left items and reduce security issues (Shah at ¶ [0001]).

Regarding claim 2, Frazzoli further teaches:
wherein the automatic shift from said manual mode to said autonomous mode determines that said user is not present in the vehicle via one or more human sensors (in some implementations, the mixed-mode controller may determine a driving mode based on the lack of an occupant in the AV system and may switch to imposed autonomous mode 403 if there is no occupant – see at least ¶ [0139]).

Regarding claim 3, Shah further teaches:  
wherein a counter initiates after a detected item removal or after a detected user exit, said counter initiating based on said one or more items sensors or based on said one or more human sensors detecting said user exit or said item removal, said counter stopping based on a second detected event via said one or more human sensors or via said one or more item sensors (after detecting removed items at step 320, if the number of luggage items is not zero, at step 340 the vehicle 10 waits a period of time before leaving and repeats steps 310, 320 while waiting – see at least Fig. 6 and ¶ [0074]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode driving of a vehicle having autonomous driving capabilities of Frazzoli and Shah to provide for a counter, as further taught by Shah, to reduce time spent tracking down left items and reduce security issues (Shah at ¶ [0001]).

Regarding claim 4, Shah further teaches:
wherein said counter delays any automatic shift from said manual mode to said autonomous mode (if the number of luggage items is not zero, at step 340 the vehicle 10 waits a period of time before leaving and repeats steps 310, 320 while waiting – see at least Fig. 6 and ¶ [0074]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode driving of a vehicle having autonomous driving capabilities of Frazzoli and Shah to provide for delaying a shift to autonomous mode, as further taught by Shah, to reduce time spent tracking down left items and reduce security issues (Shah at ¶ [0001]).

Regarding claim 8, Shah further teaches:  
wherein said counter determines a time relationship between a removal of a first one of said one or more items of the user from the vehicle and a removal of a second one of said one or more items of the user from the vehicle (after detecting removed items at step 320, if the number of luggage items is not zero, at step 340 the vehicle 10 waits a period of time before leaving and repeats steps 310, 320 while waiting – see at least Fig. 6 and ¶ [0074]; i.e., if another luggage item is removed then the timer resets).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode driving of a vehicle having autonomous driving capabilities of Frazzoli and Shah to provide for a counter, as further taught by Shah, to reduce time spent tracking down left items and reduce security issues (Shah at ¶ [0001]).

Regarding claim 9, Frazzoli further teaches:
wherein the automatic shift from said autonomous mode to said manual mode further comprises determining that a maintenance of said vehicle is not required (when AV system needs maintenance or repair, it may drive autonomously to a service center – see at least ¶ [0103]; i.e., won’t shift from autonomous mode until after maintenance is completed).

Regarding claim 10, Frazzoli further teaches:  
wherein said maintenance of said vehicle comprises refuelling, recharging, cleaning, and/or repair of each vehicle (when AV system needs maintenance or repair, it may drive autonomously to a service center – see at least ¶ [0103]; AV system may drive autonomously to another location for recharging, refueling – see at least ¶ [0165]).  

Regarding claim 11, Frazzoli further teaches:  
wherein, after determining that said maintenance is required, the vehicle is delivered in said autonomous mode from a first location to a second location, the second location being a maintenance location (when AV system needs maintenance or repair, it may drive autonomously to a service center – see at least ¶ [0103]).  

Regarding claim 12, Frazzoli further teaches:  
wherein the one or more item sensors comprise weight sensors, infrared sensors, lasers, video sensors, audio sensors, or radio frequency sensors (information sources for mode transition may include, for example, a sensor 502, e.g., video cameras, LIDAR sensors, ultrasonic sensors, weight/pressure sensors on the seats and floor and in the trunk, X-ray sensors, chemical sensors, alcohol sensors, millimeter-wave imaging sensors, haptic sensors on the steering wheel or pedals, and eye trackers for occupant of the driver seat – see at least ¶ [0123]).  

Regarding claim 13, Frazzoli further teaches:  
wherein the one or more vehicles are transported from said user to a second user via said autonomous mode (after an occupant leaves, the AV may drive itself autonomously to pick up another occupant – see at least ¶ [0165]).  

Regarding claim 15, Frazzoli further teaches:
wherein said one or more vehicles are transported from the first user to a next location different from a location of the second user, said next location being input by the second user (after an occupant leaves, the AV may drive itself autonomously to pick up another occupant – see at least ¶ [0165]; mixed-mode driving system may send the AV system to the occupant’s preferred pickup location – see at least ¶ [0161]).  

Regarding claim 16, Frazzoli further teaches:
wherein the vehicle delivers one or more items to one or more users in said autonomous mode (mixed-mode driving system may comprise a user interface for a user, e.g., a package sender – see at least ¶ [0186]; transportation service user may request a transportation service, e.g., package shipping – see at least ¶ [0172]).  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Shah, as applied to claim 3 above, and further in view of Reiley et al. (US 2019/0197325 A1, “Reiley”).

Regarding claim 5, Frazzoli and Shah fail to teach but Reiley discloses a method for monitoring an interior state of an autonomous vehicle and teaches:
wherein said counter determines a time relationship between any user exit from the vehicle and any removal of said one or more items of the user from the vehicle (in response to classifying the object depicted in the post-ride image as a personal item at S140, the autonomous vehicle can set a timer for retrieval of the object – see at least ¶ [0067], [0088]).  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to determine a time relationship, as taught by Reiley, to provide the user with an opportunity to retrieve an item from the vehicle (Reiley at ¶ [0011]).

Regarding claim 7, Frazzoli and Shah fail to teach but Reiley discloses a method for monitoring an interior state of an autonomous vehicle and teaches:
wherein said counter determines a time relationship between a user exit from the vehicle and a return of said user to the vehicle (in response to classifying the object depicted in the post-ride image as a personal item at S140, the autonomous vehicle can set a timer for the user to return to retrieve the object – see at least ¶ [0067], [0088]).  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to determine a time relationship, as taught by Reiley, to provide the user with an opportunity to retrieve an item from the vehicle (Reiley at ¶ [0011]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Shah, as applied to claim 1 above, and further in view of Heinla (US 2019/0287051 A1).

Regarding claim 6, Frazzoli and Shah fail to teach but Heinla discloses a system and method for securely delivering packages to different delivery recipients with a single vehicle and teaches:
wherein said counter determines a time relationship between a removal of any one of said one or more items of the user from the vehicle and a replacement thereof (after a delivery recipient has taken the wrong package, if the package has not been returned after a certain time interval, the server or remote operator of the vehicle can stop attempting to retrieve the package – see at least ¶ [0144]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to determine a time relationship, as taught by Heinla, to make sure the package recipient has the correct package (Heinla at ¶ [0144]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Shah, as applied to claim 1 above, and further in view of Jefferies et al. (US 2017/0316621 A1, “Jefferies”).

	Regarding claim 12, Frazzoli discloses requiring authorization of an occupant to enter the vehicle (see at least ¶ [0026]) but does not teach wherein the central processor sends a secure key to said one or more users, said secure key allowing the user to access the vehicle.

	However, Jefferies discloses a rental/car-share vehicle access and management system and
teaches:
wherein the central processor sends a secure key to said user, said secure key allowing the user to access the vehicle (once the customer has reserved the vehicle, a temporary access code may be generated by the remote server and sent to customer’s mobile application so that the customer may begin using the car — see at least ¶ [0103]).

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to send and receive a secure key for accessing the vehicle, as taught by Jefferies, to establish authorization of the occupant to enter the vehicle (Frazzoli at ¶ [0026]]) and allow the customer to start and use the vehicle (Jefferies at ¶ [0103]).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Shah, as applied to claim 16 above, and further in view of Brady et al. (US 10,303,171 B1, “Brady”).

Regarding claim 17, Frazzoli and Shah fail to teach but Brady discloses autonomous ground vehicles providing ordered items in pickup areas and teaches:
wherein the central processor further sends additional signals to the vehicle, said additional signals including locations of additional items, said vehicle carrying a plurality of items (management system 326 may communicate with AGVs 200 and direct the receiving of items by the AGVs – see at least 21:34-45; AGV may include multiple storage compartments that contain items for multiple users – see at least 5:1-4; management system may instruct AGVs to receive items in storage compartments of the AGVs – see at least 34:27-49).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to send additional signals, as taught by Brady, to perform fast and efficient delivery of items (Brady at 1:37-41).

Regarding claim 18, Frazzoli and Shah fail to teach but Brady discloses autonomous ground vehicles providing ordered items in pickup areas and teaches:
wherein said vehicle transports items to an array of recipients (AGV may include multiple storage compartments that contain items for multiple users – see at least 5:1-4), said items being detected by said one or more item sensors (image capture sensor 273 may be used to detect the presence or absence of items in the storage compartment – see at least 12:47-67; sensors may be used to determine that an item is placed in the storage compartment and then the AGV may be instructed to travel to a delivery location to deliver the item – see at least 57:1-20; video or images captured by image capture device 273 may be analyzed to confirm that an item has been removed from a storage compartment – see at least 66:63-67:18), wherein a detected presence of items maintains said vehicle in a delivery mode, and wherein a detected absence of items causes said vehicle to return to said central station (AGVs 200 may be instructed to follow the respective travel paths to deliver items to delivery locations and then be instructed to return to the AGV facility after completing the deliveries – see at least 34:50-67).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli and Shah to detect the presence or absence of items, as taught by Brady, to perform fast and efficient delivery of items (Brady at 1:37-41).

Regarding claim 19, Brady further teaches:
wherein each recipient of said array of recipients receives a notification from said central processor, said notification comprising a destination location and a time of arrival (notifications may be sent to users, the notifications including estimated arrival time – see at least 55:28-55; notification may indicate expected arrival at a designated meeting area at a particular time – see at least 3:42-63).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli, Shah, and Brady to detect the presence or absence of items, as further taught by Brady, to provide fast and efficient delivery of items (Brady at 1:37-41).

Regarding claim 20, Brady further teaches:
wherein each recipient performs a removal of one or more items from said vehicle once said vehicle arrives at said destination location, wherein said one or more item sensors detect an item removal (video or images captured by image capture device 273 may be analyzed to confirm that an item has been removed from a storage compartment – see at least 66:63-67:18), after which said vehicle continues to a next destination location (AGVs 200 may be instructed to follow the respective travel paths to deliver items to delivery locations and then be instructed to return to the AGV facility after completing the deliveries – see at least 34:50-67).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined mixed-mode vehicle of Frazzoli, Shah, and Brady to remove and detect removal of items, as further taught by Brady, to provide fast and efficient delivery of items (Brady at 1:37-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666